                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT WINCHESTER

  JOHN WILLIE STONE,                             )
                                                 )        Case No. 4:19-cv-75
                Petitioner,                      )
                                                 )        Judge Travis R. McDonough
  v.                                             )
                                                 )        Magistrate Judge Susan K. Lee
  KEVIN GENOVESE,                                )
                                                 )
                Respondent                       )


                                  MEMORANDUM OPINION


        This action is a pro se prisoner’s petition for a writ of habeas corpus filed pursuant to 28

 U.S.C. § 2254. On October 5, 2020, the United States Postal Service returned as undeliverable an

 order that the Court attempted to mail to Petitioner, with a notation indicating that Petitioner was

 no longer at the only address Petitioner provided to the Court (Doc. 19). Petitioner has not filed

 any notice of change of address or otherwise communicated with the Court since the return of this

 mail. Accordingly, for the reasons set forth below, this action will be DISMISSED pursuant to

 Rule 41(b) of the Federal Rules of Civil Procedure.

        Rule 41(b) of the Federal Rules of Civil Procedure gives this Court the authority to dismiss

 a case for “failure of the plaintiff to prosecute or to comply with these rules or any order of the

 court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th

 Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court

 examines four factors when considering dismissal under Fed. R. Civ. P. 41(b):

                (1) whether the party’s failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party’s conduct; (3) whether the dismissed party was warned that




Case 4:19-cv-00075-TRM-SKL Document 20 Filed 10/26/20 Page 1 of 3 PageID #: 859
                 failure to cooperate could lead to dismissal; and (4) whether less
                 drastic sanctions were imposed or considered before dismissal was
                 ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

 Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

         As to the first factor, the Court finds that Petitioner’s failure to update his address with the

 Court is due to Plaintiff’s willfulness or fault. The Court previously warned Petitioner that he is

 required to update as to any change in address within fourteen days and that failure to do so may

 result in dismissal of this action (Doc. 9, at 1; Doc. 10, at 2). As to the second factor, the Court

 finds that Petitioner’s failure to update his address has not prejudiced Respondent, but notes that

 without an address for Petitioner, neither the Court nor Respondent can communicate with

 Petitioner about this case.    As to the third factor, the Court specifically warned Petitioner that

 failure to update the Court regarding any change of address within fourteen days may result in

 dismissal of this action (Doc. 9, at 1; Doc. 10, at 2). Finally, as to the fourth factor, the Court finds

 that alternative sanctions are not warranted, as Petitioner has failed to notify the Court of a change

 of address and the Court has no way to contact him about this case.

         Accordingly, this action will be DISMISSED pursuant to Rule 41(b). See Jourdan v. Jabe,

 951 F.2d 108, 109 (6th Cir. 1991) (noting that “while pro se litigants may be entitled to some

 latitude when dealing with sophisticated legal issues, acknowledging their lack of formal training,

 there is no cause for extending this margin to straightforward procedural requirements that a

 layperson can comprehend as easily as a lawyer”).

         The Court must now decide whether to grant Petitioner a certificate of appealability

 (“COA”). A COA should issue where a petitioner makes a “substantial showing of a denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a



                                                    2
Case 4:19-cv-00075-TRM-SKL Document 20 Filed 10/26/20 Page 2 of 3 PageID #: 860
 procedural basis without reaching the underlying claim, a COA should only issue if “jurists of

 reason would find it debatable whether the petition states a valid claim of the denial of a

 constitutional right and that jurists of reason would find it debatable whether the district court was

 correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        The Court is dismissing this petition because Petitioner failed to prosecute this action, a

 procedural ground. Reasonable jurists could not find that this dismissal is debatable or wrong.

 Accordingly, a certificate of appealability shall not issue. Additionally, the Court CERTIFIES

 that any appeal from this action would not be taken in good faith and would be totally frivolous.

 Fed. R. App. P. 24.

        AN APPROPRIATE ORDER WILL ENTER.

        ENTER:

                                                       /s/ Travis R. McDonough
                                                       TRAVIS R. MCDONOUGH
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
Case 4:19-cv-00075-TRM-SKL Document 20 Filed 10/26/20 Page 3 of 3 PageID #: 861
